Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 1 of 8 Page ID #:152



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11    Austin Mills,                              Case No.: CV 19-7618-CBM-(AGRx)
  12            Plaintiff,                         ORDER RE: DEFENDANTS’
        v.
  13                                               MOTION TO DISMISS
        Netflix, Inc. et al.,                      PLAINTIFF’S FIRST AMENDED
  14
                                                   COMPLAINT
                Defendants.
  15
  16
  17          The matter before the Court is Defendants Netflix, Inc., Jerry Media, LLC,
  18   Exuma Films, LLC, Matte Projects, LLC, Library Films LLC, and Vice Media
  19   LLC’s (collectively, “Defendants’”) Motion To Dismiss Plaintiff’s First Amended
  20   Complaint (the “Motion”). (Dkt. No. 25.)
  21                                 I.    BACKGROUND
  22          This is a copyright infringement action brought by Plaintiff Austin Mills
  23   arising from Defendants’ alleged unauthorized use of clips from Plaintiff’s
  24   copyrighted video “Fyre Festival COMPLETE Disaster. VLOG of Chaos!”
  25   (hereinafter, the “YouTube Video”) in Defendants’ documentary film released on
  26   Netflix entitled FYRE: The Greatest Party That Never Happened (hereinafter, the
  27   “Documentary”). Pursuant to the parties’ stipulation, Plaintiff filed a First
  28   Amended Complaint (“FAC”) which asserts three causes of action: (1) Copyright

                                                  1
Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 2 of 8 Page ID #:153



   1   Infringement; (2) Vicarious and/or Contributory Copyright Infringement; and (3)
   2   violations of the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1202.
   3   (Dkt. No. 23.)
   4                               II.    LEGAL STANDARD
   5         Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a
   6   complaint for “failure to state a claim upon which relief can be granted.”
   7   Dismissal of a complaint can be based on either a lack of a cognizable legal theory
   8   or the absence of sufficient facts alleged under a cognizable legal theory.
   9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). To survive
  10   a motion to dismiss, the complaint “must contain sufficient factual matter,
  11   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
  12   v. Iqbal, 556 U.S. 662, 663, (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
  13   U.S. 544, 570 (2007)). A formulaic recitation of the elements of a cause of action
  14   will not suffice. Twombly, 550 U.S. at 555. To conform to Federal Rule of Civil
  15   Procedure 8, the plaintiff must make more than “an unadorned, the-defendant-
  16   harmed me” accusation. Iqbal, 556 U.S. at 678. Labels and conclusions are
  17   insufficient to meet the Plaintiff’s obligation to provide the grounds of his or her
  18   entitlement to relief. Twombly, 550 U.S. at 555. “Factual allegations must be
  19   enough to raise a right to relief above the speculative level.” Id.
  20         On a motion to dismiss for failure to state a claim, courts accept as true all
  21   well-pleaded allegations of material fact and construes them in a light most
  22   favorable to the non-moving party. Manzarek v. St. Paul Fire & Marine Ins. Co.,
  23   519 F.3d 1025, 1031–32 (9th Cir. 2008). A court may only consider the
  24   allegations contained in the pleadings, exhibits attached to or referenced in the
  25   complaint, and matters properly subject to judicial notice. Tellabs, Inc. v. Makor
  26   Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). If a complaint cannot be cured
  27   by additional factual allegations, dismissal without leave to amend is proper. Id.
  28

                                                  2
Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 3 of 8 Page ID #:154



   1                                     III.   DISCUSSION
   2   A.       Requests for Judicial Notice
   3            Defendants request that the Court take judicial notice of: (1) Video of
   4   Recording posted to YouTube titled “Fyre Festival COMPLETE Disaster. VLOG
   5   of Chaos!” (the “YouTube Video”); and (2) Documentary film FYRE: The
   6   Greatest Party That Never Happened (the “Documentary”). (Dkt. No. 26.)
   7   Plaintiff requests that the Court take judicial notice of a screenshot of Plaintiff’s
   8   “Fyre Festival COMPLETE Disaster. VLOG of Chaos!” as posted on YouTube at
   9   https://www.youtube.com/watch?v=17_x9ee11lc (the “Screenshot”). (Dkt. No.
  10   31.)1
  11            Taking judicial notice of the YouTube Video, Documentary, and Screenshot
  12   is unnecessary because they are incorporated by reference into the FAC. (See
  13   FAC ¶¶ 14, 18, Ex. A.) In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1405 n.4 (9th
  14   Cir. 1996). Therefore, the parties’ requests for judicial notice are denied as moot.
  15   B.       DMCA
  16            Defendants move to dismiss Plaintiff’s third cause of action for violation of
  17   17 U.S.C. § 1202 of the DMCA for failure to state a claim.
  18            17 U.S.C. §§ 1202(a) and 1202(b) of the DMCA place restrictions on the
  19   removal, alteration, and/or distribution of copyright management information
  20   (“CMI”). The DMCA defines CMI in relevant part as “any of the following
  21   information conveyed in connection with copies … of a work …, including in
  22   digital form …: (1) The title and other information identifying the work, including
  23   the information set forth on a notice of copyright. (2) The name of, and other
  24   identifying information about, the author of a work. (3) The name of, and other
  25   identifying information about, the copyright owner of the work, including the
  26   information set forth in a notice of copyright.” 17 U.S.C. § 1202(c).
  27
  28   1
           The parties did not file oppositions to the requests for judicial notice.

                                                    3
Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 4 of 8 Page ID #:155



   1         Section 1202(a) provides:
   2                No person shall knowingly and with the intent to induce, enable,
                    facilitate, or conceal infringement--
   3
                            (1) provide copyright management information that is false, or
   4                        (2) distribute or import for distribution copyright management
                            information that is false.
   5
   6   Id. § 1202(a). “In order to plead a violation of § 1202(a), plaintiff . . . must
   7   plausibly allege that defendant knowingly provided false copyright information
   8   and that the defendant did so with the intent to induce, enable, facilitate, or
   9   conceal an infringement.” Krechmer v. Tantaros, 747 F. App’x 6, 9 (2d Cir.
  10   2018).
  11         Section 1202(b) states:
  12                No person shall, without the authority of the copyright owner or the
                    law--
  13
                          (1) intentionally remove or alter any copyright management
  14                      information,
                          (2) distribute or import for distribution copyright management
  15                      information knowing that the copyright management
                          information has been removed or altered without authority of
  16                      the copyright owner or the law, or
  17                      (3) distribute, import for distribution, or publicly perform
                          works, copies of works, or phonorecords, knowing that
  18                      copyright management information has been removed or
                          altered without authority of the copyright owner or the law,
  19                knowing, or, . . . having reasonable grounds to know, that it will
                    induce, enable, facilitate, or conceal an infringement of any right
  20                under this title.
  21   17 U.S.C. § 1202(b). “[T]he mental state requirement in Section 1202(b)” has “a
  22   more specific application than the universal possibility of encouraging
  23   infringement; specific allegations as to how identifiable infringements ‘will’ be
  24   affected are necessary.” Stevens v. Corelogic, Inc., 899 F.3d 666, 674 (9th Cir.
  25   2018), cert. denied, 139 S. Ct. 1222, 203 L. Ed. 2d 208 (2019).
  26         In support of Plaintiff’s DMCA claim, the FAC alleges Plaintiff’s YouTube
  27   Video conveyed CMI, “including but not limited to Plaintiff’s name as author and
  28   the “Fyre Festival COMPLETE Disaster. VLOG of Chaos!” title, and/or other

                                                  4
Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 5 of 8 Page ID #:156



   1   metadata.” (FAC ¶ 42.) The FAC then alleges upon information and belief that:
   2                1.     “Defendants, in the course of appropriating footage from the
                           Video and recompiling that appropriated footage into ‘FYRE:
   3                       The Greatest Party That Never Happened’, violated 17 U.S.C.
                           § 1202 by intentionally removing and/or altering the CMI
   4                       conveyed in connection with Plaintiff’s Video, and then by
                           distributing appropriated footage in their film with knowledge
   5                       that the CMI had been removed or altered without authority of
                           the copyright owner or the law” (FAC ¶ 43);
   6
                    2.     “Defendants, and each of them, distributed false CMI in
   7                       connection with their distribution of ‘FYRE: The Greatest
                           Party That Never Happened’ including false CMI identifying
   8                       Defendants and/or their agents or collaborators as the author
                           and/or owner of certain material that was in fact owned by
   9                       authored and/or owned by Plaintiff” (id. ¶ 44); and
  10                3.     “Defendants distributed and publicly displayed the
                           appropriated footage containing mislabeled and/or fraudulent
  11                       CMI, knowing that the CMI had been removed or altered
                           without authority of the copyright owner or the law, and
  12                       knowing, or, with respect to civil remedies under section 1203,
                           having reasonable grounds to know, that the conduct would
  13                       induce, enable, facilitate, or conceal an infringement of any
                           right under this title” (id. ¶ 45).
  14
  15   Plaintiff does not state the factual basis for any of these allegations made on
  16   information and belief. The FAC fails to include “specific allegations as to how
  17   identifiable infringements ‘will’ be affected” by Defendants’ alleged removing or
  18   altering of CMI, does not allege a pattern of conduct demonstrating Defendants
  19   knew or had reason to know their actions would cause future infringement, and
  20   fails to allege non-conclusory facts that Defendants intended to induce
  21   infringement by allegedly removing or altering any CMI.2
  22         Moreover, the clips from the YouTube Video included in the Documentary
  23   include Plaintiff’s name (“@AUSTINJMILLS”) on the bottom left corner, and
  24   Plaintiff’s name is listed under the category “Additional Archival materials by” in
  25
  26   2
        Stevens, 899 F.3d at 674; see also Free Speech Sys., LLC v. Menzel, 390 F. Supp.
       3d 1162, 1175 (N.D. Cal. 2019); Philpot v. Alternet Media, Inc., 2018 WL
  27   6267876, at *5 (N.D. Cal. Nov. 30, 2018); Morgan v. Associated Press, 2016 WL
       6953433, at *3 (C.D. Cal. Mar. 16, 2016); Chevrestt v. Am. Media, Inc., 204 F.
  28   Supp. 3d 629, 632 (S.D.N.Y. 2016).

                                                 5
Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 6 of 8 Page ID #:157



   1   the Documentary’s credits. The inclusion of Plaintiff’s name as the source of the
   2   clips demonstrates Plaintiff’s conclusory allegations upon information and belief
   3   that Defendants knew and intended to induce infringement by altering CMI with
   4   respect to Plaintiff’s name in the Documentary are not plausible. See Twombly,
   5   550 U.S. at 555; Krechmer, 747 F. App’x at 9-10. Therefore, Plaintiff fails to
   6   plead sufficient facts regarding Defendants’ knowledge and intent as required for
   7   his DMCA claim.
   8         Plaintiff’s DMCA claim is also based in part on Defendants’ alleged
   9   removal of the title “Fyre Festival COMPLETE Disaster. VLOG of Chaos!” from
  10   Plaintiff’s YouTube Video. Courts have interpreted the DMCA to require that
  11   CMI be removed or altered from the body of or the actual work itself.3 Here, the
  12   title “Fyre Festival COMPLETE Disaster. VLOG of Chaos!” does not appear on
  13   Plaintiff’s YouTube Video. Rather, the title is written on the website where
  14   Plaintiff’s video was posted. However, Plaintiff’s DMCA claim is based on
  15   Defendants’ alleged infringement of the YouTube Video itself, not the website
  16   where the video was posted. Accordingly, Plaintiff’s DMCA claim fails as a
  17   matter of law to the extent it is based on Defendants’ alleged removal of the title
  18   “Fyre Festival COMPLETE Disaster. VLOG of Chaos!” from Plaintiff’s YouTube
  19   Video.
  20         Plaintiff’s DMCA claim is also based in part on Defendants’ alleged
  21   removal of “other metadata.” (FAC ¶42.) The use of the phrase “other metadata”
  22   is overly vague, and the FAC fails to identify the CMI contained in “other
  23   metadata” that was allegedly removed or altered by Defendants. Therefore,
  24   Plaintiff fails to state a claim for violation of the DMCA based on “other
  25   metadata.” See, e.g., Free Speech Sys., LLC v. Menzel, 390 F. Supp. 3d 1162,
  26
       3
         See, e.g., Kelly v. Arriba Soft Corp., 77 F. Supp. 2d 1116, 1122 (C.D. Cal. 1999),
  27   aff’d in part, rev’d in part on other grounds, 336 F.3d 811 (9th Cir. 2003); Pers.
       Keepsakes, Inc. v. Personalizationmall.com, Inc., 975 F. Supp. 2d 920, 929 (N.D.
  28   Ill. 2013).

                                                 6
Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 7 of 8 Page ID #:158



   1   1175 (N.D. Cal. 2019); Spinelli v. Nat'l Football League, 903 F.3d 185, 204–05
   2   (2d Cir. 2018).
   3         Accordingly, Plaintiff fails to plead sufficient facts to state a claim for
   4   violation of the DMCA.
   5   C.     “Collective” Allegations
   6         Defendants also move to dismiss the FAC in its entirety on the ground
   7   Plaintiff fails to give each defendant notice of the particular claims asserted
   8   against them and the grounds for such claims as required under Rule 8 because the
   9   FAC fails to attribute specific conduct to any particular defendant, and instead
  10   makes allegations against all “Defendants” collectively.4 Defendants’ argue
  11   “[e]ach Defendant involved in the production or distribution of the Documentary
  12   [containing portions of Plaintiff’s copyrighted YouTube Video] had a different
  13   role.” However, the relevant inquiry at this stage is whether the claims as alleged
  14   in the FAC are plausible on their face. See Fed. R. Civ. Proc. 8; Twombly, 550
  15   U.S. at 570. Nothing in the FAC makes it implausible that Defendants each had a
  16   role in appropriating, producing, distributing and streaming potions of Plaintiff’s
  17   copyrighted work. Therefore, the Court denies the Motion to dismiss the FAC in
  18   its entirety on the ground Plaintiff’s allegations are “pleaded against ‘Defendants’
  19   collectively.”5
  20   ///
  21   ///
  22
       4
  23     Defendants highlight, as an example, the FAC’s allegations that “Defendants”
       have “appropriated, without authorization, portions of Plaintiff’s copyrighted
  24   Video” (FAC ¶ 17), “yielded substantial revenue from their production,
       distribution, and streaming of ‘FYRE: The Greatest Party That Never Happened’”
  25   (id. ¶ 23), and known “they needed to obtain Plaintiff’s permission to use his
       footage, going so far as to ask for a license, but then without regard to Plaintiff’s
  26   rights, used the footage without consent” (id. ¶ 24).
       5
         See Heller v. NBCUniversal, Inc., 2016 WL 6573985, at *3 (C.D. Cal. Mar. 30,
  27   2016); Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 2016
       WL 6601662, at *10 (C.D. Cal. Feb. 3, 2016); Tivoli LLC v. Sankey, 2015 WL
  28   12683801, at *4 (C.D. Cal. Feb. 3, 2015).

                                                 7
Case 2:19-cv-07618-CBM-AGR Document 34 Filed 02/03/20 Page 8 of 8 Page ID #:159



   1                               IV.    CONCLUSION
   2         Accordingly, the Court GRANTS IN PART and DENIES IN PART
   3   Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint as follows:
   4               (1)   Defendants’ Motion is GRANTED as to Plaintiff’s Third
                         Cause of Action for violation of the DMCA, with leave to
   5                     amend to plead additional facts, consistent with Rule 11,
                         regarding: (a) Defendants’ knowledge and intent, and (b) the
   6                     specific CMI contained in “other metadata” allegedly removed,
                         altered or distributed by Defendants. Plaintiff cannot assert a
   7                     DMCA claim based on Defendants’ alleged failure to include
                         the title “Fyre Festival COMPLETE Disaster. VLOG of
   8                     Chaos!” in the Documentary; and
   9               (2)   Defendants’ Motion is DENIED insofar as it seeks dismissal
                         of the FAC in its entirety on the ground the allegations in the
  10                     FAC are “pleaded against ‘Defendants’ collectively.”
  11
  12         IT IS SO ORDERED.
  13
  14   DATED: February 3, 2020.
                                            CONSUELO B. MARSHALL
  15                                        UNITED STATES DISTRICT JUDGE
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               8
